EXHIBIT 23.3 Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com August 9, 2012 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Circle Star Energy Corp. Fort Worth, Texas To Whom It May Concern: Silberstein Ungar, PLLC hereby consents to the use in the Form 10-K, Annual Report Pursuant to Section 13 or 15(d) of the Securities Act of 1934, filed by Circle Star Energy Corp. of our report dated July 27, 2011 and August 15, 2011, relating to the financial statements of Circle Star Energy Corp., a Nevada Corporation, as of and for the year ending April 30, 2011. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC
